IN THE SUPREME COURT OF THE STATE OF NEVADA


                JUSTIN CHANSE RIDER,                                       No. 69761
                Petitioner,
                vs.                                                            FILED
                THE JUSTICE COURT OF ESMERALDA
                TOWNSHIP, ESMERALDA COUNTY,
                                                                                MAR 1 7 2016
                STATE OF NEVADA,
                Respondent.

                                      ORDER DENYING PETITION
                            This is a pro se petition for a writ of mandamus. Petitioner
                challenges the justice court's denial of his motion for new trial or to vacate
                judgment. We have reviewed the documents submitted in this matter,
                and without deciding upon the merits of any claims raised therein, we
                decline to exercise original jurisdiction in this matter. See NRS 34.160; see
                also Nev. Const. art. 6, § 6; Tripp v. City of Sparks, 92 Nev. 362, 363, 550
P.2d 419, 419 (1976) (noting that district courts have final appellate
                jurisdiction over cases arising in lower courts). Accordingly, we
                            ORDER the petition DENIED.


                                                                      J.



                                                                                          J.
                Saitta


                cc: Justin Chanse Rider
                      Attorney General/Carson City
                      Esmeralda County District Attorney
                      Esmeralda County Clerk

SUPREME COURT
        OF
     NEVADA


(0) 1947A